HENDERSON, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority’s disposition of this case except that portion of the opinion which reverses the district court’s dismissal of George Brescher, the sheriff of Broward County at the time of the filing of this suit. The majority opinion accepts the appellant’s argument that Brescher should not be dismissed as a party defendant until there is a resolution of which entity, the county or the sheriff, bears the fiscal re*707sponsibility for funding the jail’s medical needs. I respectfully disagree with this conclusion.
The majority opinion states, “The county is responsible for insuring that adequate funds are provided to meet the medical needs of inmates.” At 705. It notes that Broward County concedes in its brief that state law mandates that it pay the medical expenses of county prisoners. Id. at 705-06 n. 7. Given this admission, there is no need to inquire further into whether Brescher or Broward County would be liable for failure to provide the required funds. Since there are no other charges of liability against Brescher, he should not be required to further defend the action.